DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobo (1,989,675).
	With respect to Claim 1, Bobo teaches a vehicle exhaust system (Figures 1-4, Page 1, Col. 1, Lines 1-7) comprising: a tubular component (10) having an inner surface and an outer surface (inner/outer surfaces of tubular component #10 clearly seen) such that the inner surface defines a primary exhaust gas flow path (flow path extending from inlet #12 to outlet #13) for directing exhaust gas to an external atmosphere, wherein the tubular component (10) extends along a central axis from an inlet end (12) to an outlet end (13); at least one opening (14) defined by the tubular component (10), wherein the at least one opening (14) extends through the inner surface and the outer surface (clearly seen); and a patch (20) adapted to cover the at least one opening (14), the patch (20) including: a plate (20) disposed on the tubular component (10), the plate (20) at least partially defining at least one flow channel (21) adapted to receive exhaust gases from the at least one opening (14) and impart at least one directional change to the received exhaust gases; the plate (20) at least partially defining at least one outlet opening (24) adapted to receive exhaust gases from the flow channel (21); and a secondary exhaust gas flow path (extending from openings #14 to outlet #24), separate from the primary exhaust gas flow path, defined through the at least one opening (14) in the tubular component (10), the flow channel (21) defined by the plate (20), and the outlet opening (24) defined by the plate (20) for directing exhaust gas to an external atmosphere.  
	With respect to Claim 4, Bobo teaches wherein the exhaust gases flow in an upstream direction due to the at least one directional change.  It is noted that at least a small amount of the exhaust flow will be redirected upstream by bouncing off the downstream end wall #22 or other walls defining chamber #21 
	With respect to Claim 5, Bobo teaches wherein a shape of the flow channel (21) is selected from one or more of a U-shape (seen in figure 4), an L-shape, a Z-shape, or a V-shape.  
	With respect to Claim 7, Bobo teaches wherein the tubular component (10) is a muffler (see title).  
	With respect to Claim 14, Bobo teaches patch (Figures 1-4, #20) adapted to cover at least one opening (14) in a tubular component (10) of a vehicle exhaust system (Figures 1-4, Page 1, Col. 1, Lines 1-7), wherein the tubular component (10) has an inner surface and an outer surface (inner/outer surfaces of tubular component #10 clearly seen) such that the inner surface defines a primary exhaust gas flow path(flow path extending from inlet #12 to outlet #13) for directing exhaust gas to an external atmosphere, the patch (20) including: a plate (20) disposed on the tubular component (10), the plate (20) at least partially defining at least one flow channel (21) adapted to receive exhaust gases from the at least one opening (14) and impart at least one directional change to the received exhaust gases; the plate (20) at least partially defining at least one outlet opening (24) adapted to receive exhaust gases from the flow channel (21); and a secondary exhaust gas flow path (extending from openings #14 to outlet #24), separate from the primary exhaust gas flow path, defined through the at least one opening (14) in the tubular component (10), the flow channel (21) defined by the plate (20), and the outlet opening (24) defined by the plate (20) for directing exhaust gas to an external atmosphere.  
	With respect to Claim 17, Bobo teaches wherein the exhaust gases flow in an upstream direction due to the at least one directional change.  It is noted that at least a small amount of the exhaust flow will be redirected upstream by bouncing off the downstream end wall #22 or other walls defining chamber #21 
	With respect to Claim 18, Bobo teaches wherein a shape of the flow channel (21) is selected from one or more of a U-shape (seen in figure 4), an L-shape, a Z-shape, or a V-shape.  
	With respect to Claim 20, Bobo teaches wherein the tubular component (10) is a muffler (see title).  
Claims 1, 4, 7, 14, 18 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (2008/0230307).
	With respect to Claim 1, Matsumoto teaches a vehicle exhaust system (system ([0070] - when muffle duct #5 is used in an exhaust system)) comprising: a tubular component (11) having an inner surface and an outer surface (inner/outer surfaces of tubular component #11 clearly seen) such that the inner surface defines a primary exhaust gas flow path (flow path from inlet end of tube #11 to outlet end of tube #11) for directing exhaust gas to an external atmosphere, wherein the tubular component (11) extends along a central axis from an inlet end to an outlet end; at least one opening (11a) defined by the tubular component (11), wherein the at least one opening (11a) extends through the inner surface and the outer surface; and a patch (13/15) adapted to cover the at least one opening (11a), the patch (13/15) including: a plate (15) disposed on the tubular component (11), the plate (15) at least partially defining at least one flow channel (flow channel extending from opening #11a to outlet near #15d) adapted to receive exhaust gases from the at least one opening (11a) and impart at least one directional change to the received exhaust gases; the plate (15) at least partially defining at least one outlet opening (outlet opening near #15d) adapted to receive exhaust gases from the flow channel (flow channel extending from opening #11a to outlet near #15d); and a secondary exhaust gas flow path (extending from openings #11a to outlet near #15d), separate from the primary exhaust gas flow path, defined through the at least one opening (11a) in the tubular component (11), the flow channel (flow channel extending from opening #11a to outlet near #15d) defined by the plate (13/15), and the outlet opening (outlet near #15d) defined by the plate (15) for directing exhaust gas to an external atmosphere.  
	With respect to Claim 4, Matsumoto teaches wherein a shape of the flow channel (define by channel through component #15) is selected from one or more of a U-shape (seen in figure 4), an L-shape, a Z-shape, or a V-shape.   
	With respect to Claim 7, Matsumoto teaches wherein the tubular component (11) is a muffler (see title).  
	With respect to Claim 14, Matsumoto teaches patch (Figures 2A-3C, #13/15) adapted to cover at least one opening (11a) in a tubular component (11) of a vehicle exhaust system ([0070] - when muffle duct #5 is used in an exhaust system), wherein the tubular component (11a) has an inner surface and an outer surface (inner/outer surfaces of tubular component #11 clearly seen) such that the inner surface defines a primary exhaust gas flow path (flow path from inlet end of tube #11 to outlet end of tube #11) for directing exhaust gas to an external atmosphere, the patch (13/15) including: a plate (15) disposed on the tubular component (11), the plate (15) at least partially defining at least one flow channel (flow channel extending from opening #11a to outlet near #15d) adapted to receive exhaust gases from the at least one opening (11a) and impart at least one directional change to the received exhaust gases; the plate (15) at least partially defining at least one outlet opening (outlet opening near #15d) adapted to receive exhaust gases from the flow channel (flow channel extending from opening #11a to outlet near #15d); and a secondary exhaust gas flow path (extending from openings #11a to outlet near #15d), separate from the primary exhaust gas flow path, defined through the at least one opening (11a) in the tubular component (11), the flow channel (flow channel extending from opening #11a to outlet near #15d) defined by the plate (13/15), and the outlet opening (outlet near #15d) defined by the plate (15) for directing exhaust gas to an external atmosphere.  
	With respect to Claim 18, Matsumoto teaches wherein a shape of the flow channel (define by channel through component #15) is selected from one or more of a U-shape (seen in figure 4), an L-shape, a Z-shape, or a V-shape.  
	With respect to Claim 20, Matsumoto teaches wherein the tubular component (11) is a muffler (see title).  
	With respect to Claim 21, Matsumoto teaches vehicle exhaust system ([0070] - when muffle duct #5 is used in an exhaust system) comprising: a tubular component (11) having an inner surface and an outer surface (inner/outer surfaces of tubular component #11 clearly seen) such that the inner surface defines a primary exhaust gas flow path (flow path from inlet end of tube #11 to outlet end of tube #11), wherein the tubular component (11) extends along a central axis from an inlet end to an outlet end; at least one opening (11a) defined by the tubular component (11), wherein the at least one opening (11a) extends through the inner surface and the outer surface; and a patch (13/15) adapted to cover the at least one opening (11a), the patch including (13/15): a first plate (13) disposed on the tubular component (11), the first plate (13) comprising at least one slot (13a – [0043]) adapted to receive exhaust gases from the at least one opening (11a); and a second plate (15) disposed on the first plate (13) and comprising at least one outlet opening (outlet near #15d) for receiving exhaust gases from the slot (13a); wherein a secondary exhaust gas flow path (flow path extending from opening #11a to outlet near #15d) is defined through the at least one opening (11a) in the tubular component (11), the at least one slot (11a) defined by the first plate (11), and the at least outlet opening (outlet near #15d) defined by the second plate (15).  
	With respect to Claim 22, Matsumoto teaches wherein the slot (13a) has a first end and a second end (defined by extreme ends of slot/slit #13a).  
	With respect to Claim 23, Matsumoto teaches wherein the at least one opening (11a) defined by the tubular component (11) aligns with the first end of the slot (13a) and the at least one outlet opening (outlet near #15d) in the second plate (15) aligns with the second end of the slot (13a) ([0043]-[0050]).  
	With respect to Claim 24, Matsumoto teaches wherein the at least one outlet opening (outlet near #15d) in the second plate (15) is upstream of the at least one opening (11a) defined by the tubular component (11a).  It is noted that hole #11a could be any of holes #11a, including the upstream-most hole(s), relative the outlet opening near #15d, which extends downstream of the upstream-most of hole(s) #11a
	With respect to Claim 25, Matsumoto teaches wherein the primary exhaust gas flow path (flow path from inlet end of tube #11 to outlet end of tube #11) directs exhaust gas to an external atmosphere (when used in an exhaust system – [0070]) and the secondary exhaust gas flow path (flow path extending from opening #11a to outlet near #15d) separately exhausts gas to an external atmosphere.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 7, 14, 17-18 and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers Bobo and Matsumoto to teach all of the limitations as claimed by Applicant, as outlined above.  Further, the new grounds of rejection are considered to be fully responsive to all arguments raised with regard to the previous rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837